DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the second mold has a staircase shape with stair-step layers, one first pattern and one second pattern being sequentially stacked together as one stair-step layer of the stair-step layers, and the staircase shape of the second mold facing toward the through via region.” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	In addition, the limitations “a plurality of gate electrode structures is spaced apart from each other along the third direction, one of the plurality of gate electrode structures at one end in the third direction contacting the first mold.” (claim 10)  In this regard, although it described in written disclosure paragraph [0063], Fig.21 illustrated that a plurality of gate electrode structures 360 is spaced apart from each other along the first direction, one of the plurality of gate electrode structures 360 at one end in the third direction contacting the second mold 209, which are not coherent with what were recited in claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Allowable Subject Matter
Claims 1-18, 20, and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0035808 (Hwang et al.).  
	In re claim 1, Hwang et al. teach a vertical memory device (Fig. 47), comprising: a substrate 100 including a cell region I, a through via region 506/508 in the cell region I, and an insulating interlayer 190 surrounding the cell region I and the through via region 506/508; a gate electrode structure including gate electrodes 392, 394, 396, 398 on the substrate 100, the gate electrodes 392, 394, 396, 398 being stacked to be 

    PNG
    media_image1.png
    401
    626
    media_image1.png
    Greyscale

	By comparison, Hwang et al. failed to teach: a through via region 506/508 on two opposite sides of the cell region I; a mold region  surrounding the cell region I and the through via region 506/508; a first mold including first and second layers alternately and repeatedly stacked along the first direction on the mold region of the substrate, the first and second layers including different insulation materials from each other, and each of the second first layers of the first mold being at a same height as and contacting a corresponding one of the gate electrodes of the gate electrode structure.
	In re claim 20, Hwang et al. teach a vertical memory device (Figs. 47, 48), comprising: gate electrode structures including gate electrodes 392, 394, 396 and 398 stacked to be spaced apart from each other on a substrate 100 along a first direction substantially vertical to an upper surface of the substrate 100, each of the gate electrodes 392, 394, 396 and 398 extending in a second direction substantially parallel to the upper surface of the substrate 100, and the gate electrode structures being spaced apart from each other in a third direction substantially parallel to the upper surface of the substrate 100 and intersecting the second direction; a channel 270 extending in the first direction on the substrate 100, and extending through at least a portion of at least one of the gate electrode structures 392, 394, 396 and 398.
	By comparison, Hwang et al. failed to teach: a first mold including first and second layers alternately and repeatedly stacked along the first direction on the substrate, and contacting at least one of the gate electrode structures at two ends in the third direction, wherein a portion of the first mold opposite to a corresponding one of the gate electrode structures has a staircase shape with stair-step layers, one first layer of the first and second layers and one second layer of the first and second layers being sequentially stacked together as one stair-step layer of the stair-step layers in each of stair-step layers of the staircase shape of the first mold, and wherein the first layer in each of the stair-step layers in the staircase shape of the first mold and each of the stair-step layers of the staircase shape of the gate electrode structure corresponding thereto are at a same height as each other.
	In re claim 30, Hwang et al. failed to teach : a first mold including first and second layers alternately and repeatedly stacked along the first direction on the base pattern, and contacting a sidewall of at least one of the gate electrode structures at two ends in the third direction; a second mold between neighboring gate electrode structures on a central portion in the third direction among the gate electrode structures, extending in the second direction, and including first and second patterns alternately and repeatedly stacked along the first direction, the first and second patterns including substantially a same materials as the first and second layers, respectively; and a through via extending in the first direction between the gate electrode structures and the first mold, and electrically connected to the circuit pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 14, 2021



/HSIEN MING LEE/